DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of:
(ii); 
(ii-b-1) gold nanoparticles surface-modified with a hydrophilic functional group; 
(ii-a) α-lipoic acid as an antioxidative auxiliary ingredient; and 
(ii-c-2) no contact lens, 
claims 1-3, 8-11 and 16 reading thereon, in the reply filed on 6/30/2022 is acknowledged.
Claims 4-7, 12-15, 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/3/2022.
The Examiner notes that the election under (ii-b-1) is technically non-compliant, (the subgenus of claim 9 was not an option for selection); however, because the elected specie of claim 9 has choices from claim 11 dependent therefrom, the Examiner selects the first recited, i.e., OH group, of claim 11 as the elected hydrophilic functional group (claim 9).

Claim Objections
Claim 1 is objected to because of the following informalities:  the language “characterized by comprising” in lines 1-2 is duplicative transition language.  Appropriate correction (e.g., elimination of “characterized by”) is required.  The Examiner notes that both term/phrases appear to have the same meaning as transition language, which is construed as equivalent to comprising for other examination purposes.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the gold nanoparticles are each surface-modified with a hydrophilic functional group”; dependent claim 11 recites the hydrophilic functional group is OH group, CONH group, CONH2 group or COOH group.  It is not clear what additional moieties or compounds are permitted by the functional group language.  For instance, 10: 20-21 discusses thiol ligands, that can be molecules having SH groups such as lipoic acid and dihydrolipoic acid.  In other words, the most reasonable meaning of SH groups would be SH is a portion of a given molecules that is attached.  For the elected hydrophilic functional group, it is not clear if the molecules containing one of the recited groups are intended, or just the group portion is permitted.  Regarding claim 9, if molecules containing the functional group are intended to be embraced by the recited functional group, it is not clear whether the wt% refers only to the weight of the functional portion or alternatively, to the weight of the entire molecule being attached to the surface of the gold nanoparticle.  For the purpose of applying prior art, the examiner presumes molecules that contain a COOH moiety are embraced by claims 9-11, and wt% would be calculated based on the full molecule attached.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (“Synergistically dual-functional nano eye-drops for simultaneous anti-inflammatory and anti-oxidative treatment of dry eye disease”; 2019 Mar 4; Nanoscale; 11: 5580-5594; DOI: 10.1039/c9nr00376b; IDS reference).
Li teaches a topical treatment for dry eye disease (DED) using poly(catechin) capped gold nanoparticles (Au@Poly-CH NPs) carrying amfenac [AF; a nonsteroidal anti-inflammatory drug (NSAID) through effective attenuation of ocular surface tissue damage in dry eyes.  
Scheme 1 depicts AF surface-modifying the gold nanoparticles:

    PNG
    media_image1.png
    282
    391
    media_image1.png
    Greyscale

Additionally, the Catechin has multiple OH moieties, reading on surface modification with OH group
Catechin (CH) has antioxidant properties, and the synthetic procedure to make the AuNPs preserved the anti-oxidant properties of CH (5590, last paragraph).  Based on Figure 3, AF also has anti-oxidant activities and the nanoparticles have higher free radical scavenging of ROS and inhibition of XO when both CH and AF are present, demonstrating both compounds would be considered anti-oxidative (5585, 1st paragraph).
Thus, the claims have all of the required components of claim 1.  Regarding the effective concentration of the gold nanoparticles, the concentration taught at p. 12 for AuNPs is 75.69 pM (≈ 0.1 mg/mL ≡ 100 ppm) (5587, 2nd paragraph).  The ratio of AuNPs to poly-CH is 75.69 pM:70.1 μM ~ 0.01 wt% (reading on claims 1-2, 10).  
The average particle size is 43.58 ± 5.93 nm, reading on claim 2, and overlapping with claim 3, construed to have sufficient specificity for anticipation of claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“Synergistically dual-functional nano eye-drops for simultaneous anti-inflammatory and anti-oxidative treatment of dry eye disease”; 2019 Mar 4; Nanoscale; 11: 5580-5594; DOI: 10.1039/c9nr00376b; IDS reference) as applied to claims 1, 2, 9-11 above.
Regarding claim 3 the concentration of CH is ~ 0.01 wt%, a little lower than the auxiliary ingredient range lower endpoint.  However, this concentration is close, sufficient to render the claimed range obvious, and in view of the broader ranges of claim 1-2, claim 3 doesn’t appear to have any criticality associated with this difference in concentration.  See MPEP 2144.05 (I):
While the position has been adopted that the size of nanoparticles is taught with sufficient specificity to anticipate the size range of claim 3, even if this were not considered to be taught, the size taught is close enough to render the claimed range prima facie obvious.
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“Synergistically dual-functional nano eye-drops for simultaneous anti-inflammatory and anti-oxidative treatment of dry eye disease”; 2019 Mar 4; Nanoscale; 11: 5580-5594; DOI: 10.1039/c9nr00376b; IDS reference) as applied to claims 1, 2, 9-11, and further in view of Andrade et al. (“Alpha-lipoic acid restores tear production in an animal model of dry eye”; 2014; Experimental Eye Research: 1-9; https://doi.org/10.1016/j.exer.2013.12.014).
The teachings of Li are set forth above, and include gold nanoparticles and an antioxidative auxiliary ingredient, used for ophthalmic application in treatment of dry eye. Li does not teach Applicant elected α-lipoic acid as antioxidative auxiliary ingredient.
Andrade teaches reactive oxygen and nitrogen species play an important role in the regulation of tear production; disruption can lead to dry eye syndrome.  We assessed the effects of oxidative stress on antioxidant defenses in the lacrimal gland and ocular surface in ovariectomized rats supplemented with inter alia, alpha-lipoic acid (ALP).  ALP had site-specific pro-oxidant and antioxidant effects, and was an important influence on ocular surface dry eye improvement.  Alpha-lipoic acid altered the metabolism of reactive nitrogen species, causing increased activity of lacrimal peroxidase and improved lacrimal production (abstract).
Because ALP was shown to have antioxidant and improved lacrimal production, it would have been obvious to supplement the composition taught by Li, with additional ALP, giving the elected embodiment of claim 8.  The motivation would have been the addition of another antioxidant compound, with demonstrated benefit in treating dry eye to the antioxidant composition for treating dry taught by Li.
See MPEP 2144.06 (I): 
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“Synergistically dual-functional nano eye-drops for simultaneous anti-inflammatory and anti-oxidative treatment of dry eye disease”; 2019 Mar 4; Nanoscale; 11: 5580-5594; DOI: 10.1039/c9nr00376b; IDS reference) as applied to claims 1, 2, 9-11, and further in view of Ohuchi et al. (EP 0 778 021 A1; 1997).
The teachings of Li are set forth above, and include gold nanoparticles and an antioxidative auxiliary ingredient, used for ophthalmic application in treatment of dry eye. Li does not teach the pH or osmotic pressure, required by claim 16.
Ohuchi teaches eye drops for repairing corneal disturbance (title).  pH range is 5.5-8.0 (abstract), rendering obvious the range 6-8 of claim 16 within the prior art range, and oxmotic pressure of 250 to 450 mOsm (abstract), rendering the overlapping range 240-400 of claim 16.
See MPEP 2144.05 (I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8-9, 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3 and 6 of copending Application No. 16/897,408 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite the antioxidative function, and the antioxidative auxiliary ingredient (instant claim 8 requires Applicant elected α-lipoic acid.  The copending claims recite the same components, and the same amounts, explicitly reciting α-lipoic acid as auxiliary repairing ingredient (and the copending claim 1 recites the function of cornea repair.  Because the components and amounts are identical between the claim sets, the alternate recited functions are considered to be characteristic of both claim sets.  See MPEP 2112.01(II): 
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611